     Case 1:16-cr-00051-TWT-JSA Document 65 Filed 03/01/19 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION


UNITED STATES OF AMERICA,
                                      CRIMINAL FILE NO.
            v.                        1:16-CR-51-TWT
CLIFFORD WAYNE HILL,
    Defendant.


                                  ORDER

     This is a criminal action.   It is before the Court on the Defendant’s

Unopposed Motion for Termination of Supervised Release [Doc. 64] which is

GRANTED.

     SO ORDERED, this 1 day of March, 2019.



                            /s/Thomas W. Thrash
                            THOMAS W. THRASH, JR.
                            United States District Judge
